DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6, 9-17, 20-22, 25, and 26 are pending in the application. Claims 1, 11, and 15 are currently amended. Claims 7, 8, 18, 19, 23, and 24 have been canceled. Claims 25-26 are new. 

Response to Arguments
With regard to Applicant’s remarks dated May 24, 2021:
Regarding the rejection of claims 1-6, 9-17, and 20-24 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered and have been addressed in the Advisory action dated June 29, 2021. The rejection has been withdrawn. Upon further search and consideration no new grounds of prior art rejection has been made as pending claims are deemed to be patentably distinct from the prior art of record. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-6, 9-17, 20-22, 25, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1, 11, and 15, these claims recite a process, machine, manufacture, and composition of matter, thus falling within the defined statutory categories of invention (step 1 of the 101 analysis is YES). The claims describe a concept of identifying criteria for selecting messages and using the identified criteria for selecting messages eligible for display, and reducing the number of messages for display that do not advance the desired outcome for the user, where reduction includes selection of messages based on a first match and a second match, as claimed. These operations are deemed to be mental processes, which do not require a computer and are capable to be performed in the human mind including an observation, evaluation, judgement, and opinion (step 2A prong one is YES). 
In particular, first two identifying steps can be performed in the human mind by observation and evaluation user records. The following step of identifying a plurality of messages can be performed in the human mind by comparing messages with the current lifecycle phase for the user to create a pool of eligible messages. The step of selecting messages can also be performed in the human mind by making analytical comparisons of selection criterias (first two identifying steps) and the pool of eligible messages. There is nothing in the claim that would require computer processing to accomplish this task that would be unreasonable to perform in human mind in a reasonable amount of time. It is also noted that “plurality of messages” can be as little as two messages from which selection is made that can be reasonably handled by a 

Dependent claims 2-6, 9-10, 12-14, 16-17, 20-22, 25, and 26 further define existing steps (via “wherein” clauses) that can still be reasonably performed by the human mind without requiring a computer. None of the dependent claims provide significantly more than the judicial exception and do not recite any additional elements that would integrate the judicial exception into a practical application. In particular, as to claim 26, “displaying” does not even require a computer and can be displayed as printed matter on paper. While claim 26 attempts to integrate the judicial exception into a practical application by implementing a feedback loop of changing the display order based on whether desired outcome is accomplished, the high level of generality of displaying and determining steps prevent it from satisfying the requirements of step 2A prong two of the 101 analysis, as discussed with respect to 35 U.S.C. 112(b) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 26, it is unclear whether “displaying” steps recited in this claim are related to “causing an application to display” recited in claim 1. In particular, claim 26 further limits step of “selecting” of claim 1 where “causing to display” is a separate step. Therefore, if displaying the selected messages is part of the selecting step, there is a question of how many displaying steps are in the combined sequence of steps of claims 1 and 26. It appears that the additional steps of claim 26 should be part of the “causing an application to display” step of claim 1 and not part of the “selecting” step of claim 1. Appropriate correction or explanation is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442